        Case 3:16-md-02741-VC Document 3191 Filed 03/26/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITGATION
                                                   Case No. 16-md-02741-VC
 This document relates to:
                                                   PRETRIAL ORDER NO. 138:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                   INSTRUCTION ON NONECONOMIC
                                                   DAMAGES



       Under California law, it appears that the jury should not be instructed on life expectancy

in connection with noneconomic damages. See, e.g., Galindo v. Tassio, No. C13-00105 HRL,

2014 WL 12693525, at *2 (N.D. Cal. June 19, 2014) (holding, in a wrongful death case, that life

expectancy should only be taken into account for economic damages); see also CACI No. 3921

(instructing jurors to consider life expectancy when evaluating the loss of future financial

support). The Court sees no reason why life expectancy would be relevant to the calculation of

noneconomic losses in a personal injury action, but not in a wrongful death action.

       IT IS SO ORDERED.

Date: March 26, 2019                                         ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
